Fourth Court of Appeals
                                San Antonio, Texas
                                      May 12, 2021

                                   No. 04-20-00309-CV

                           PLANET HOME LENDING, LLC,
                                    Appellant

                                            v.

      Ronnie NUNN, individually and as the trustee for the 9707 Discovery Land Trust,
                                        Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-22807
                        Honorable Martha Tanner, Judge Presiding


                                     ORDER

       Appellant’s motion for an extension of time to file its reply brief is GRANTED.
Appellant’s reply brief is due on or before June 1, 2021.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2021.


                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court